 1                                    UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    SYAH L. REDBIRD,                                            Case No. 2:20-cv-00435-JAD-EJY

 4                      Plaintiff
                                                                               ORDER
 5           v.

 6    BRIAN WILLIAMS, et al.,

 7                      Defendants.

 8

 9   I.      DISCUSSION

10           Plaintiff is an inmate in the custody of the Nevada Department of Corrections (“NDOC”)

11   who has submitted a civil rights complaint under 42 U.S.C. § 1983. ECF No. 1-1. Plaintiff has

12   neither paid the full filing fee for this matter nor filed an application to proceed in forma pauperis.

13   Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

14   proceed in forma pauperis and attach both an inmate account statement for the past six months and

15   a properly executed financial certificate in order to potentially be excused from paying the filing fee

16   associated with commencing a civil case in federal court. Therefore, the Court will retain Plaintiff’s

17   civil rights complaint (ECF No. 1-1), but will not file it until the issue of the payment of the filing

18   fee is resolved.

19           Plaintiff is granted an opportunity to file an application to proceed in forma pauperis, or in

20   the alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application to

21   proceed in forma pauperis, he must file a fully complete application to proceed in forma pauperis,

22   including both an inmate account statement for the past six months and a properly executed financial

23   certificate.

24   II.     CONCLUSION

25           For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court shall

26   SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well

27   as the document entitled information and instructions for filing an in forma pauperis application.

28
 1           IT IS FURTHER ORDERED that within sixty (60) days from the date of this Order, Plaintiff

 2   must either: (1) file a fully complete application to proceed in forma pauperis, on the correct form

 3   with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400

 4   fee for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).

 5           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,

 6   dismissal of this action may result.

 7           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (ECF No.

 8   1-1) but will not file it at this time.

 9

10           DATED: March 10, 2020

11

12                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26                                                   -2-

27

28
